i          i      i                                                                 i     i      i




                                 MEMORANDUM OPINION

                                         No. 04-09-00597-CR

                                            Xavier AVES,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the 379th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-CR-5521
                               Honorable Ron Rangel, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 21, 2010

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant Xavier Aves filed a motion to dismiss this appeal and for expedited issuance of

the mandate. The motion to dismiss is granted, and the appeal is dismissed. See TEX . R. APP . P.

42.2(a). We order the clerk of this court to immediately issue the mandate. See TEX . R. APP . P.

18.1(c).

                                                              PER CURIAM

Do Not Publish